Ramtron International Corporation News Release Nasdaq: RMTR NEWS FOR RELEASE: 4/22/2010, 4pm ET CONTACT:Lee Brown (719) 481-7213 lee.brown@ramtron.com RAMTRON REPORTS FIRST-QUARTER 2010 FINANCIAL RESULTS Product revenue increases 53% year-over-year COLORADO SPRINGS, CO - April 22, 2010 - U.S. semiconductor maker Ramtron International Corporation (Nasdaq: RMTR), a leading developer and supplier of ferroelectric-based low-power memory and integrated semiconductor products, today reported that total revenue grew 51% to $15.8 million for the first quarter of 2010, compared with $10.5 million for the same quarter last year.Net income for the first quarter of 2010 was $415,000, or $0.02 per share, compared with a net loss of $6.4 million, or $(0.24) per share, for the first quarter of 2009. First-quarter 2009 results included restructuring and impairment charges of $5.8 million and stock-based compensation expense of $342,000, and an income tax benefit of $506,000. First-quarter 2010 results included stock-based compensation expense of $411,000, and an income tax provision of $270,000. “Continued strong demand, particularly for our high-density and serial F-RAM memories, drove product revenue growth for the first quarter,” said Bill Staunton, Ramtron’s chief executive officer. “Key applications that contributed revenue during the quarter included automotive and high-end gaming in Asia, car navigation in Japan, smart metering in the US, and industrial systems in Europe.” First-Quarter Highlights: • Product revenue grew 53% to $15.6 million, compared with $10.2 million for the first quarter of 2009. • Ramtron was issued U.S. Patent No. 7,672,151 entitled Method for Reading Non-volatile Ferroelectric Capacitor Memory Cell. The patent materially expanded Ramtron’s intellectual property portfolio. • Integrated product revenue was $3.5 million, or 22% of F-RAM product revenue, during the first quarter of 2010, compared with $3.4 million, or 33% of F-RAM revenue, for the first quarter of 2009. • The company extended its global sales reach by expanding its relationship with Montreal-based Future Electronics to include key markets in Europe, Japan, and Asia. “Since the beginning of the year, bookings have steadily increased with improving business conditions, and we expect the trend to continue.As a result, we are confirming our outlook for the year, which we previously forecasted as total revenue to reach between $60 million and $65 million and GAAP net income to be 2% to 3% of total revenue,” added Staunton. “We believe the R&D and new foundry investments we made in 2009 and are making in 2010 will inaugurate a new phase of growth for Ramtron fueled by new product development platforms that align with industry trends toward low-power applications.The response from customers to our wireless memories, which leverage F-RAM’s low power advantages, has been very positive. We remain enthusiastic about the opportunities over the long term to accelerate growth and enlarge our addressable market and are intensely committed to taking a leadership position in the low-power nonvolatile semiconductor space.” 1 Conference Call Ramtron management’s teleconference today will be webcast live on the corporate website.Management plans to webcast slides to support its prepared remarks on quarterly results and business outlook, and then host a live question-and-answer session with institutional investors and research analysts. How to Participate Ramtron First-quarter 2010 Results Teleconference April 22, 2010 at 2:00 p.m. PT / 5:00 p.m. ET Go to the home page of the Ramtron site at www.ramtron.com and click on the teleconference link.From this site, you can access the teleconference webcast, assuming that your computer system is configured properly.A webcast replay will be available for one year, and a telephonic replay will be available for seven days after the live call at (706) 645-9291, code #68684039. About Ramtron Ramtron International Corporation, headquartered in Colorado Springs, Colorado, is a fabless semiconductor company that designs, develops and markets specialized semiconductor memory, microcontroller and integrated semiconductor solutions used in a wide range of product applications and markets. Cautionary Statements Except for historical information, this press release contains forward-looking statements made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.These statements may be identified by the use of forward-looking words or phrases such as “believe,” “expect,” “anticipate,” “should,” and “potential,” among others. These statements include statements about Ramtron’s prospects for future growth and expected revenue and net income for full-year 2010. These forward-looking statements are inherently difficult to predict and involve risks and uncertainties that could cause actual results to differ materially, including, but not limited to: general and regional economic conditions and conditions specific to the semiconductor industry; demand for Ramtron’s products; order cancellations or reduced order placements; product sales mix; the timely development of new technologies; competitive factors such as pricing pressures on existing products and the timing and market acceptance of new product introductions; Ramtron’s ability to maintain an appropriate amount of low-cost foundry production capacity from its foundry sources in a timely manner; our foundry partners’ timely ability to successfully manufacture products for Ramtron; our foundry partners’ ability to supply increased orders for F-RAM products in a timely manner using Ramtron’s proprietary technology; any disruptions of Ramtron’s foundry or test and assembly contractor relationships; currency fluctuations; unexpected design and manufacturing difficulties; defects in products that could result in product liability claims; and the risk factors listed from time to time in Ramtron’s SEC reports, including, but not limited to, the Annual Report on Form 10-K for the year ended December 31, 2009. SEC-filed documents are available at no charge at the SEC’s website (www.sec.gov) or from the company. All forward-looking statements included in this release are based upon information available to Ramtron as of the date of this release, which may change. The financial information in this press release and the attached financial statements have been prepared from the books and records of the company with the omission of certain information and disclosures normally included in financial statements. 2 RAMTRON INTERNATIONAL CORPORATION FIRST-QUARTER FINANCIAL HIGHLIGHTS CONSOLIDATED STATEMENTS OF OPERATIONS (Amounts in thousands, except per-share amounts) (Unaudited) Three Months Ended March 31, 2010 March 31, 2009 Revenue: Product sales $ 15,646 $ 10,204 License and development fees 179 179 Royalties 23 107 15,848 10,490 Costs and expenses: Cost of product sales 7,566 5,535 Research and development 3,523 2,682 Sales and marketing 2,048 1,803 General and administrative 1,805 1,513 Restructuring expense 459 Impairment charge 5,372 14,942 17,364 Operating income (loss) 906 (6,874 ) Interest expense, other (155 ) (86 ) Other income (expense), net (66 ) 43 Income (loss) before income tax benefit (provision) 685 (6,917 ) Income tax benefit (provision) (270 ) 506 Net income (loss) $ 415 (6,411 ) Net income (loss) per common share: Basic and diluted $ 0.02 $ (0.24 ) Weighted average common shares outstanding: Basic 26,997 26,840 Diluted 27,293 26,840 3 CONSOLIDATED BALANCE SHEETS (Amounts in thousands) March 31, 2010 December 31, 2009 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 8,675 $ 7,541 Accounts receivable, net 9,744 7,979 Deferred income taxes, net 280 294 Inventories 6,803 6,838 Other current assets 1,675 1,360 Total current assets 27,177 24,012 Property, plant and equipment, net 16,709 15,341 Intangible assets, net 2,796 2,800 Long-term deferred income taxes, net 5,253 5,499 Other assets 305 263 Total assets $ 52,240 $ 47,915 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Line of Credit $ 2,000 Accounts payable 5,032 $ 5,275 Accrued liabilities 2,344 1,759 Deferred revenue 650 645 Current portion of long-term debt 1,851 1,341 Total current liabilities 11,877 9,020 Long-term deferred revenue 408 564 Long-term debt 6,513 5,873 Total liabilities 18,798 15,457 Stockholders' equity 33,442 32,458 Total liabilities and stockholders' equity $ 52,240 $ 47,915 4
